Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a communication with attorney Ee Ming Bahk on 1/19/2022.

The application has been amended as follows: 

Claim 1
An endoscope comprising: 
a bendable part including a first bendable portion and a second bendable portion disposed at a proximal end of the first bendable portion, the bendable part being configured to bend by pulling or releasing a bending operation wire; 
a flexible tube part disposed at a proximal end of the second bendable portion; 
an operation unit, including a grip and operation buttons, disposed at a proximal end of the flexible tube part; 

a second guide coil having a distal end and a proximal end, the distal end of the second guide coil being attached to a distal end portion of the flexible tube part and the proximal end of the second guide coil being attached to the operation unit and the first guide coil being inserted into second guide coil; 
a guide coil receiver 
pressing block configured to press the guide coil receiver and to compress the first guide coil in a direction of a distal end of the first guide coil, to increase a stiffness of the first guide coil and change the bendable part from a long-length bent state wherein the bendable part is bent over an entirety of the bendable part to a short-length bent state wherein the first bendable portion is bent less than in the long-length bent state; and 
a selector lever braking mechanism configured to maintain the short-length bent state by pressing the guide coil receiver in a direction in which the first guide coil is compressed in a direction of the distal end of the first guide coil.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to teach, among other features, 
an endoscope comprising: 

a pressing block configured to press the guide coil receiver and to compress the first guide coil in a direction of a distal end of the first guide coil, to increase a stiffness of the first guide coil and change the bendable part from a long-length bent state wherein the bendable part is bent over an entirety of the bendable part to a short-length bent state wherein the first bendable portion is bent less than in the long- length bent state; and 
a selector lever braking mechanism configured to maintain the short-length bent state by pressing the guide coil receiver in a direction in which the first guide coil is compressed in a direction of the distal end of the first guide coil.
The closest prior art Kakehashi (US 20160353974 A1) discloses all features except for a pressing block and a selector lever braking mechanism configured to maintain the short-length bent state by pressing the guide coil receiver in an axial direction of the guide coil to compress the guide coil. One of ordinary skill in the art would not be motivated to modify Kakehashi because Kakehashi would need a new and different arrangement to compress the guide coil in an axial direction to achieve the short-length bent state as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795